On writ of error we review judgment of conviction under the first count of an information which charged that the accused, Wesley Johnson, "on the 22nd day of July in the Year of our Lord, one thousand, nine hundred thirty-eight, with force and arms at and in the County of Hillsborough aforesaid, did unlawfully and feloniously have in his possession tickets in a certain lottery commonly known as bolita, which said lottery was then and there conducted for money, a further description of which lottery is to the Solicitor unknown, which tickets were evidence of an intent in the aforesaid lottery not yet played, against the form of the statute in such cases made and provided, to the evil example of all others in like case offending and against the peace and dignity of the State of Florida." *Page 478 
Plaintiff challenges the legality of the introduction of certain evidence on the ground that such evidence being documentary (alleged lottery tickets, memorandum book and money) was unlawfully acquired from accused. He also contends that the evidence is insufficient to establish the essential elements of the crime charged.
It can serve no useful purpose to reiterate what has been often heretofore stated by this Court where such questions have heretofore been presented in like cases. Nor is it necessary for us to here detail the evidence on which the verdict is based.
We have examined the record and find no reversible error and, therefore, the judgment is affirmed.
So ordered.
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
WHITFIELD, P. J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.